[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 90 
The defendant purchased the premises described in the mortgage of one Jacobson, having agreed to assume the payment of the mortgage now sought to be foreclosed; and judgment is claimed against her for any deficiency which may arise upon the foreclosure sale. The answer of the defendant, which has been stricken out, sets up as a defense that Jacobson obtained a conveyance of the premises by means of proceedings to sell the real estate of an infant, who, it was alleged, was the owner of the premises by reason of the death of his father, sufficient proof being given to establish such death. It is alleged by said answer that the father of the infant was alive when the order of sale was made; that no conveyance of his interest was ever executed, and that the title still remains in him.
There is no doubt that the intention of the court was to *Page 92 
authorize the sale of the premises, as the property of the infant. It was the belief of all the parties that such infant was the owner thereof, and that the purchaser acquired title by the conveyance of the special guardian to him.
The facts alleged in the answer establish, beyond any question, that there was a failure of title in the infant, and that the conveyance was made under a mistake as to the death of the father. The whole proceeding for the sale of the property was founded upon the fact, sworn to in the petition by the petitioner, and as a witness upon the reference, that her husband and the father of the infant was dead. The answer does not aver any eviction or disturbance of the defendant's possession of the premises, nor does it appear from the pleadings that she was in possession. The presumption, however, is, from the fact that the defendant received a conveyance, that she took possession of the land, and continues to possess and enjoy the same. The question then arises whether the portion of the defendant's answer which was stricken out presents any defense to the plaintiff's action. The rights of the defendant under such a state of facts are, we think, well settled by judicial adjudications. It is held that where a grantee of mortgaged premises takes a deed of the same subject to the mortgage, and thereby assumes to pay the mortgage, he is estopped from contesting the consideration and validity of the mortgage. (Freeman v. Auld, 44 N.Y., 50; Thorp v.Keokuk Coal Co., 48 id., 253; Ritter v. Phillips,
53 id., 586; Shadbolt v. Bassett, 1 Lans., 121.) The general rule is, that there must be an eviction before any relief can be granted, on the ground of a failure of title or consideration. So long as he remains in the peaceful and quiet possession of the premises, or until he surrenders possession of the same to a paramount title, the mortgagor, or the purchaser who assumes the payment of the mortgage, has no defense to the same. His only remedy is at law on the covenants in the deed. (Abbott v. Allen, 2 John. Ch. R., 519; Bumpus v. Platner, 1 id., 213; Curtiss v.Bush, 39 Barb., 661.) *Page 93 
As was said in Abbott v. Allen (supra), by Chancellor KENT: "It would lead to the greatest inconvenience, and perhaps abuse, if a purchaser in the actual enjoyment of land, and when no third person asserts, or takes any measures to assert, a hostile claim, can be permitted, on suggestion of a defect or failure of title, and on the principle of quia timet, to stop the payment of the purchase-money, and of all proceedings at law to recover it." It does not change the principle because the person affected may be liable as mortgagee for a deficiency arising upon a sale of the premises. (Edwards v. Bodine, 26 Wend., 109, 114.) If he has no covenants, he has no remedy. (Thorp v. Keokuk Coal Co., 48 N.Y., 256.) And even in an action on the covenant there must be an eviction or an actual ouster by a paramount lawful title. (Waldron v. McCarty, 3 John., 471; Kerr v. Shaw, 13 id., 236; Simers v. Saltus,
3 Den., 214; St. John v. Palmer, 5 Hill, 599.) The principles to which we have referred fully establish the doctrine that the answer of the defendant, which is the subject of consideration, had no relevancy to the case, and the defense set up thereby was frivolous and without point. It follows, therefore, that it was properly stricken out by the court. So much of the answer as alleged that the land was mortgaged to plaintiff, "as special guardian," is immaterial and irrelevant, and could not in any way affect the decision of the case, or the rights of the parties. Nor is it important to consider whether the deed to the defendant contained covenants for a breach of which an action would lie; for if the conveyance contained no covenants, the grantee was in fault in taking the same without any such protection, and cannot complain that no remedy exists at law. Within the rules laid down in the authorities cited, it matters not that the infant had no title so long as the defendant had not been evicted from the premises.
It is said that the appellant, having assumed payment of the mortgage debt, is to be considered as the principal debtor, as respects her covenant with her grantee, and subrogated *Page 94 
to the rights which he had arising out of the contract of purchase. Assuming that the appellant is entitled to all these rights, it is clear that under the rules referred to it would not aid her case. She would still be in the condition of one who was in possession, and who had never been evicted, and her remedy must be enforced in a different form.
Nor do the provisions of the Code, to which we have been referred, enable the defense to obtain a remedy which, as we have seen, is held not to exist in the case presented. Perhaps a bill in equity might be maintained in case of fraud, misrepresentation or concealment. If the answer had set up that the defendant was not or had not been in possession, and offered to surrender all claim to the land, a different case would have been presented, and in an equitable action in the nature of a bill of review, where all the parties were in court, a proper case made out, and a restoration of the property tendered, we are inclined to think that the proper relief might be obtained. In the Matter ofPrice (67 N.Y., 231), a conveyance was made by order of the court, upon proceedings to sell an infant's real estate, and it was determined in an action of ejectment against the grantee, that the infant only owned an undivided third, instead of one-half, and a recovery was had for one-third of the premises. The purchaser, having made compensation for the deficiency, and taken a conveyance thereof, it was held that the special guardian be required to refund for the purchase-money paid for said one-third. It was said that a court of equity has control of proceedings in any matter, and could correct irregularities, and correct mistakes within any reasonable time after they occur. The general doctrine is also upheld that where a fact is unknown when the proceedings are pending, and if known would have caused different action on the part of the court and the purchaser, and could not by proper diligence and inquiry have been discovered by the purchaser sooner than it was, chancery allows the bringing of a bill of review and will grant the proper relief. If the mortgage still remains in the hands of the special guardian, and there *Page 95 
was no title conveyed, by reason of the infant having none, then no one would be injured by granting the proper relief, and justice might be done. This remedy, however, cannot be invoked, as we have seen, in the case considered, and as the record stands, the order must be affirmed.
All concur.
Order affirmed.